DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to claims 21-24 in the reply filed on 19 May 2022 is acknowledged. Claims 25-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 24 is objected to because of the following informalities: in view of phrasings of claims 21 and 23, claim 24 should be amended to recite --wherein said device is attachable to at least a portion of said mammal’s body, wherein said device produces said artificial, stable magnetic field to said at least a portion of said mammal’s body--.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 11 of U.S. Patent No. 10,843,005. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,843,005 clearly anticipate the claimed device comprising an inner layer of copper and an outer layer of iron.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claim(s) 21 and 22 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Albert et al. (US 2001/0037063 A1) (Albert).
Referring to claim 21: Albert teaches a device (see figure 1, #10) capable of mammalian therapy, comprising a housing having an inner layer of copper (see figure 1, #20; paragraph [0035]) and an outer layer of iron (see figure 1, #12; paragraph [0027]), wherein said device is fully capable of shielding a mammal (see figure 1, #46) from environmental magnetic fields to produce an artificial, stabilized magnetic field, and wherein said device permits said mammal to experience the artificial stabilized magnetic field for a therapeutically effective time to result in altered dipolar interactions of molecules in a cell so as to alter cellular physiology of the cell (see paragraphs [0027] and [0035]; wherein it is clear that when placed within the device, #10, as shown in figure 1 the mammal, #46, would be shielded from environmental magnetic fields).
	Referring to claim 22: Albert further teaches the device is stationary (see figure 1; wherein it is clear that the device is stationary).
Claim(s) 21, 23 and 24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Reichmuth (CH 675949 A5).
Referring to claim 21: Reichmuth teaches a device (see figures 1 and 3) capable of mammalian therapy, comprising a housing having an inner layer of copper (see figure 1, #a;) and an outer layer of iron (see figure 1, #b; wherein it is clear that when wrapped around the user as a cuff the copper layer forms an inner layer), wherein said device is fully capable of shielding a mammal from environmental magnetic fields to produce an artificial, stabilized magnetic field, and wherein said device permits said mammal to experience the artificial stabilized magnetic field for a therapeutically effective time to result in altered dipolar interactions of molecules in a cell so as to alter cellular physiology of the cell (see translation page 1, lines 13-15).
	Referring to claim 23: Reichmuth further teaches said device is portable (see figure 3; wherein the device is a cuff that is worn around the user to shield the body from electromagnetic and biomagnetic interference fields and it is clear that the cuff is portable).
	Referring to claim 24: Reichmuth further teaches said device is a portable device which is attachable to at least a portion of a mammalian body (see figure 3; wherein the device is a cuff that is worn around the user to shield the body from electromagnetic and biomagnetic interference fields and it is clear that the cuff is portable), wherein said device is fully capable of creating an artificial, stabilized magnetic field to at least a portion of the mammalian body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Duthilleul (US 2014/0368061 A1) which teaches a portable device comprising a copper and iron shield.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAYLEE R WILSON/Primary Examiner, Art Unit 3791